DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory et al. (US 2012/0223110).
Regarding claim 1, Gregory discloses an apparatus comprising: a device housing (110) having a latching receptacle (Fig. 7); a release button (151); one or more axles (160); and a first spring (165), wherein: the latching receptacle has an opening defined by a plurality of surfaces including a top surface (Fig. 7, at 119), a first side surface (Fig. 3, top of 140), and a second side surface (Fig. 3, bottom of 140), the opening has a floor surface (Fig. 3, at 118) that is adjacent to the top surface, the first side surface, and the second side surface, the release button includes an engagement surface (at 156) and a flank surface (at 117), the opening is further defined by the flank surface, the engagement surface faces towards the floor surface, the release button is supported by the one or more axles relative to the device housing and is configured to pivot about a pivot axis of the one or more axles relative to the device housing, and the first spring is 
Regarding claim 7, the release button is configured to be rotatable about the pivot axis between at least a first position and a second position, the flank surface, when the release button is in the first position, is generally parallel to the top surface, and the flank surface can rotate through an angle of between 15° and 30° when the release button is rotated between the first position and the second position. See Figs. 1-7. 
Regarding claim 8, the device housing has a bottom surface that extends up to a recess in the device housing in which the release button is located, the release button has an exterior surface (at 155) that is nominally flush with the bottom surface (Fig. 1), and the release button includes a protrusion (at 151) that extends away from the exterior surface and in a direction away from the one or more axles. See Figs. 3 and 7. 
Regarding claim 9, a surface of the protrusion facing away from the flank surface has a concave profile (Fig. 7, above 155) when viewed along the pivot axis.
Regarding claim 12, the first side surface and the second side surface are both concave surfaces, the top surface has a first end that meets the first side surface and a second end opposite the first end, which meets the second side surface, and the top surface is tangent to the first side surface and the second side surface where it meets the first side surface and the second side surface. See Fig. 1. 
Regarding claim 13, the first side surface, the second side surface, and the top surface are all generally perpendicular to the floor surface. See Fig. 1. 

Second Rejection
Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speichinger et al. (US 8,235,585).
Regarding claim 1, Speichinger discloses an apparatus comprising: a device housing (7) having a latching receptacle (Figs. 1-3); a release button (2); one or more axles (3); and a first spring (4), wherein: the latching receptacle has an opening defined by a plurality of surfaces including a top surface (Fig. 2a, top of 7), a first side surface (at 7.1), and a second side surface (other side), the opening has a floor surface (at 7.3) that is adjacent to the top surface, the first side surface, and the second side surface, the release button includes an engagement surface (Fig. 2c) and a flank surface (Fig. 2c), the opening is further defined by the flank surface, the engagement surface faces towards the floor surface, the release button is supported by the one or more axles (3) relative to the device housing and is configured to pivot about a pivot axis of the one or more axles relative to the device housing, and the first spring is configured to apply a biasing force to the release button to cause a portion of the release button that is closest to the floor surface to be rotatably urged towards the top surface. See Figs. 1-3. 
Regarding claim 18, the device housing has a second latching receptacle (other side) with a second release button, a second spring, and one or more second axles, and the second latching receptacle is on an opposite side of the device housing from the latching receptacle. See Figs. 1-3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10, 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory as applied above in further view of Loetcher (US 2007/0143970).
Regarding claims 2 and 4, Gregory discloses the claimed invention including the first spring being a helical torsion spring having a coil portion, a first leg extending from the coil portion, and a second leg extending from the coil portion, the first axle extends at least partially into the coil portion, and the first spring is torsionally compressed such that first leg is pressed against a portion of the release button and the second leg is pressed against a portion of the device housing. See Fig. 7. Gregory does not disclose a second axle. 
Loetcher, which is drawn to an apparatus, discloses one or more axles that comprise a first axle (26) and a second axle (26) that are coaxial, Attorney Docket No: FTBTP074C1/FB-0164C12a first portion of the first axle is positioned in a first hole that extends into a release button along a pivot axis and a second portion of the first axle is positioned in a first pivot hole that extends into a device housing, a first portion of the second axle is positioned in a second hole that extends into the release button along the pivot axis and a second portion of the second axle is positioned in a second pivot hole that extends into the device housing, and the St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 3, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use two springs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 10, 11, 15 and 17 Gregory discloses the claimed invention except for the dimensions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have distances/dimensions as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Regarding claims 14 and 16, Gregory discloses the claimed invention except for the degrees as claimed. It would have been obvious to one having ordinary skill in the See In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734